DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. “Martin” US 2020/0068379 in view of Xiong et al. ‘Xiong” US 2018/0213379.

Regarding claim 1, Martin teaches a method of a transmitting device, comprising: 

the transmitting device generates a data packet for transmission, wherein the data packet includes the second part of the identity (the C-RNTI is split into a control part and a data part and the data part is masked for transmission on the data channel; Paragraphs 89-91, see also Figures 4-6); 
the transmitting device generates a control information associated with the data packet, wherein the control information includes the first part of the identity (the C-RNTI is split into a control part and a data part and the control part is masked for transmission on the control channel; Paragraphs 89-91, see also Figures 4-6); and 
the transmitting device transmits the control information and the data packet (the C-RNTI is split into a control part and a data part and the data part is masked for transmission on the data channel; Paragraphs 89-91, see also Figures 4-6.  This information is transmitted to another device).
While Martin teaches the use of MTC communications, NR and 5G, Martin does not expressly disclose the C-RNTI can be transmitted along the sidelink.  However, Xiong teaches MTC devices transmitting C-RNTI data and control information on the sidelink; Paragraphs 125-152.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Martin to include the use of the sidelink for transmission of data as taught by Xiong.


	Regarding claims 2 and 3, Martin teaches the information is transmitted to a receive device and the data is associated with a first and second destination identify part located in the data/control information (the extended C-RNTI is split and transmitted to a destination device; Paragraphs 89-91.  The receiving UE decodes the received information to determine if the packet was intended for the UE or not; Paragraph 91.  Therefore, there is an identifier in the packet associated with the control and data portion corresponding to where the packet is being sent (i.e. the destination)).

	Regarding claim 4, Martin teaches the information is transmitted to a receive device and the data is associated with a first and second destination identify part located in the data/control information wherein the transmitting devices performs CRC scrambling of the control information using the first part of the destination identity (the extended C-RNTI is split and transmitted to a destination device; Paragraphs 89-91.  The receiving UE decodes the received information to determine if the packet was intended for the UE or not; Paragraph 91.  Therefore, there is an identifier in the packet associated with the control and data portion corresponding to where the packet is being sent (i.e. the destination).  Further, information is masked before it is sent and scrambled (See Figures 4-6 and paragraphs 32, 89-91)).



Regarding claim 6, Martin teaches the identity is the identity of the transmitting device (RNTI is used to identify users in a network; Paragraph 32. As all devices on the network are identified, this would be a source identifier as claimed). 

Regarding claim 7, Martin teaches the identity is the identity of the transmitting device (RNTI is used to identify users in a network; Paragraph 32. As all devices on the network are identified, this would be a destination identifier as claimed.  Further, the receiving UE decodes the received information to determine if the packet was intended for the UE or not; Paragraph 91.  Therefore, there is an identifier in the packet associated with the control and data portion corresponding to where the packet is being sent (i.e. the destination))). 

Regarding claim 8, Martin teaches the destination identity indicates which device needs to receive the control information or data packet (The receiving UE decodes the received information to determine if the packet was intended for the UE or not; Paragraph 91).



Regarding claim 10, Martin teaches a method of a receiving device to perform sidelink reception, comprising: 
the receiving device is configured or allocated with an identity (extended C-RNTI (identifier assigned) is split into two parts and C-RNTi is used to identify the devices in the network; Paragraphs 32 and 87, see also Figures 4-6); 
the receiving device receives a control information (the C-RNTI is split into a control part and a data part and the data part is masked for transmission on the data channel; Paragraphs 89-91, see also Figures 4-6.  Thus the device receives control information);
the receiving device acquires a first part of a source identity form the control information (the C-RNTI is split into a control part and a data part and the data part is masked for transmission on the data channel; Paragraphs 89-91, see also Figures 4-6.  As the identifier information is in the packet, the receiving device knows where the packet came from (source));
the receiving device decodes a data packet based on the control information (The receiving UE decodes the received information to determine if the packet was intended for the UE or not; Paragraph 91 and Figure 6 step 605);

While Martin teaches the use of MTC communications, NR and 5G, Martin does not expressly disclose the C-RNTI can be transmitted along the sidelink.  However, Xiong teaches MTC devices transmitting C-RNTI data and control information on the sidelink; Paragraphs 125-152.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Martin to include the use of the sidelink for transmission of data as taught by Xiong.
	One would be motivated to make the modification such that the system can support group based MTC signaling as taught by Xiong; Paragraph 140.

	Regarding claim 11, Martin teaches the identity includes a first and second part of the identity (the C-RNTI is split into a control part and a data part and the data part is masked for transmission on the data channel; Paragraphs 89-91, see also Figures 4-6);


	Regarding claim 12, Martin teaches the identify includes a first and second part of the identity (the C-RNTI is split into a control part and a data part and the data part is masked for transmission on the data channel; Paragraphs 89-91, see also Figures 4-6);
The receiving device performs CRC descrambling for CRC bits of the control information using the first part (The receiving UE decodes the received information on the control channel to determine if the packet was intended for the UE or not; Paragraph 91 and steps 604,605,606,608 of Figure 6.  The control channel must be “ok” (i.e. first part of identify identified) before the UE goes on to decode the data channel to obtain the second portion of the identifier); and
If the CRC check passes, decoding the data packet to check for the second identity (The receiving UE decodes the received information on the control channel to determine if the packet was intended for the UE or not; Paragraph 91 and steps 604,605,606,608 of Figure 6.  The control channel must be “ok” (i.e. first part of identify identified) before the UE goes on to decode the data channel to obtain the second portion of the identifier).


If the CRC check passes, decoding the data packet to check for the second identity (The receiving UE decodes the received information on the control channel to determine if the packet was intended for the UE or not; Paragraph 91 and steps 604,605,606,608 of Figure 6.  The control channel must be “ok” (i.e. first part of identify identified) before the UE goes on to decode the data channel to obtain the second portion of the identifier).

Regarding claim 14, Martin teaches the identity is the identity of the receiving device (RNTI is used to identify users in a network; Paragraph 32. As all devices on the network are identified, this would be a destination identifier as claimed.  Further, the receiving UE decodes the received information to determine if the packet was intended for the UE or not; Paragraph 91.  Therefore, there is an identifier in the packet associated with the control and data portion corresponding to where the packet is being sent (i.e. the destination))). 



Regarding claim 16, Martin teaches the first part of the identity is used to indicate if the receiving device needs to receive the data packet (step 604 checks to see if the packet is intended for the receiving device, and if not the packet is disregarded otherwise the receiving device decodes the packet to obtain the data; Figure 6 and paragraph 91).

Regarding claim 17, Martin teaches the first part of the identity is utilized to assist the receiving device to perform HARQ combining for the data packet (The receiving UE decodes the received information to determine if the packet was intended for the UE or not; Paragraph 91 and steps 604,605,606,608 of Figure 6).

Regarding claim 18, Martin teaches a method of a receiving device to perform sidelink reception, comprising: 
the receiving device receives a first control information indicating a first part of a source identity (extended C-RNTI (identifier assigned) is split into two parts and C-RNTI is used to identify the devices in the network; Paragraphs 32 and 87, see also Figures 4-6.  Thus because it can be used to identify various/all the devices, a source identifier is determined); 

the receiving device receives a second part of the source identity from the data packet and determines the source associated with the data packet when it includes the first and second portion and receives a second data transmission based on the second control information (the C-RNTI is split into a control part and a data part and the data part is masked for transmission on the data channel; Paragraphs 89-91, see also Figures 4-6.  The C-RNTI identifier is split into two portions before being transmit to the device, and thus the reception device would receive a first and second portion containing the identifier, see also Figure 6 where the receiving device decodes the data to ensure the data channel and control channel are ok (i.e. first/second portion identified properly));
and the receiving device combines the data to decode a packet (step 605 Figure 6 paragraph 91).
While Martin teaches the use of MTC communications, NR and 5G, Martin does not expressly disclose the C-RNTI can be transmitted along the sidelink.  However, Xiong teaches MTC devices transmitting C-RNTI data and control information on the sidelink; Paragraphs 125-152.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Martin to include the use of the sidelink for transmission of data as taught by Xiong.


Regarding claim 19, Martin teaches the receiving devices acquires the second source identify and determines the source identify associated with the data packet wherein the source ID includes a first and second part (the C-RNTI is split into a control part and a data part and the data part is masked for transmission on the data channel; Paragraphs 89-91, see also Figures 4-6.  The C-RNTI identifier is split into two portions before being transmit to the device, and thus the reception device would receive a first and second portion containing the identifier, see also Figure 6 where the receiving device decodes the data to ensure the data channel and control channel are ok (i.e. first/second portion identified properly)).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON M RENNER/           Primary Examiner, Art Unit 2419